      
      




 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                    ***
 6       PAMELA LEWIS,                                         Case No. 2:15-cv-01368-RFB-PAL
 7                                            Plaintiff,                     ORDER
               v.
 8                                                                  (Subst Atty – ECF No. 90)
         CASA DI AMORE LLC, et al.,
 9
                                          DefendantS.
10

11            This matter is before the court on the Substitution of Attorneys (ECF No. 90). Adam K.
12   Bult and Travis F. Chance of Brownstein Hyatt Farber Schreck, LLP seek leave to be substituted
13   in the place of Todd M. Leventhal for defendants Casa Di Amore LLC and Michael Campagno.
14   LR IA 11-6(b) provides that “[n]o attorney may withdraw after appearing in a case except by leave
15   of the court after notice has been served on the affected client and opposing counsel.” LR IA 11-
16   6(c) provides that the signature of an attorney to substitute in a case “constitutes an express
17   acceptance of all dates then set for pretrial proceedings, for trial or hearing, by the discovery plan,
18   or in any court order.” LR IA 11-6(d) also provides that the substitution of an attorney “shall not
19   alone be reason for delay of pretrial proceedings, discovery, the trial, or any hearing in this case.”
20            On August 23, 2018 the district judge entered Findings of Fact and Conclusions of Law
21   and directed the Clerk of Court to enter judgment. (ECF No 84). He also directed Lewis to file a
22   Motion for Attorneys’ Fees and Costs. Id. The motion was filed September 24, 2018 (ECF No 86)
23   and is fully briefed.
24            Having reviewed and considered the matter,
25            IT IS ORDERED that:
26            1. The Substitution of Attorney (ECF No. 90) is GRANTED.
27

28
                                                           1
      
      




 1       2. Adam K. Bult and Travis F. Chance of Brownstein Hyatt Farber Schreck, LLP are

 2          substituted in the place of Todd M. Leventhal for defendants Casa Di Amore and

 3          Michael Campagno, subject to the provisions of LR IA 11-6(b), (c) and (d).

 4       DATED this 24th day of October 2018.
 5
                                                    PEGGY A. LEEN
 6                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
